Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's Opinion regarding the reclassification of the village of Clarks to the town of Clarks. You have asked us to review the submitted documents and advise whether the documents submitted on behalf of the village of Clarks fulfill all statutory requirements and demonstrate that reclassification is warranted.
LSA-R.S. 33:342 provides:
      A. Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau
shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census.
                                  * * *
The documents submitted to our office include a memorandum from a financial officer of the Treasurer of the State of Louisiana, and a resolution of the mayor and board of aldermen of the Village of Clarks, requesting reclassification. The memorandum from the Treasurer's office merely informs the Mayor of Clarks of the "population estimate" submitted to the Treasurer's office by Dr. Michael of Louisiana Tech. The estimate is claimed to be based on the written adjustments provided by the municipalities to the 1990 Federal Census count and is to be used for state revenue sharing distribution for fiscal year 1998-99.
This memorandum from the Treasurer's office is not "[a] census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau", as required by the above quoted law.
In conclusion, we are of the opinion that the documents submitted on behalf of the village of Clarks for the reclassification thereof, do not meet the statutory requirements of R.S. 33:342. If we can be of further assistance, please advise.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General